NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              In re the marriage of:

                    ROBERT L. KERN, Petitioner/Appellee,

                                         v.

                   JENNIFER KERN, Respondent/Appellant.

                            No. 1 CA-CV17-0119 FC
                                FILED 4-5-2018


            Appeal from the Superior Court in Maricopa County
                           No. FC2015-008842
               The Honorable Timothy J. Thomason, Judge

    AFFIRMED IN PART; REVERSED AND REMANDED IN PART


                                    COUNSEL

Modern Law, Mesa
By Billie Tarascio, Stanley D. Murray
Counsel for Respondent/Appellant

The Cavanagh Law Firm, P.A., Phoenix
By Philip C. Gerard, Helen R. Davis
Counsel for Petitioner/Appellee
                               KERN v. KERN
                             Decision of the Court




                        MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jennifer M. Perkins joined.



T H O M P S O N, Judge:

¶1            Jennifer Kern (“mother”) appeals from the family court’s
judgment in this dissolution matter. Mother asserts the family court’s child
support determination, the distribution of separate and community
property as well as community debts, and the apportionment of attorneys’
fees were an abuse of discretion. After a review of the issues on appeal, we
affirm as to the division of property and debts and reverse as to the child
support award and attorneys’ fees award.

                 FACTUAL AND PROCEDURAL HISTORY

¶2            Mother and Robert L. Kern (“father”) (mother and father are
collectively       referred         to       as         “parents”         or
“the parties”), met when she was working for his company. They had a
daughter (“child”) together in 2005 and were married in 2008; there was no
prenuptial agreement. Father filed a petition for dissolution in November
2015. Parents reached select resolutions prior to trial, including as to the
parenting schedule, certain assets, and temporary orders.1

¶3            As to the remaining issues, a trial was held, at which both
parents and their five experts testified. The family court issued a 45-page
order addressing spousal maintenance, child support, and the distribution
of separate and community property as well as community debts.

¶4            At the outset, it must be noted that father is a person of
significant personal wealth arising primarily from an inheritance of a large
amount of Disney stock.2 The Disney stock was originally obtained by

1   The parties have engaged in mediation, arbitration, and ultimately a trial.

2Father held 430,214 shares of Disney stock at the time of marriage to
mother.



                                        2
                             KERN v. KERN
                           Decision of the Court

father’s family in the course of the sale of his grandfather’s business to a
company subsequently purchased by Disney. At the time of the parties’
marriage, the value of father’s stock portfolio exceeded $17 million. At the
time of trial, father’s stock portfolio was valued in excess of $44 million—
88 percent of which was the legacy Disney stock. Father had practiced law
and had also owned a business, but as of the time of trial, he had not worked
a “regular” job since 2007. From his stock portfolio, father receives
approximately $800,000 a year in dividends; the family lived off these
funds.3 Father also occasionally sold Disney stock as needed for additional
cash.

¶5            The family court found the Kerns enjoyed an exceptionally
high standard of living. “They had a large, expensive home in Paradise
Valley. They travelled extensively. They bought expensive gifts. They sent
the Child to expensive schools. The couple’s lifestyle cost on average over
$50,000 per month.” Testimony from one expert placed monthly
expenditures at $54,166—with spending at Disney facilities making up the
second largest single budget item.4

¶6           The family court found that the Child Support Guidelines
(“Guidelines”) dictated father pay $538.29 monthly, but that circumstances
dictated an upward deviation. Father volunteered to pay $1,000 a month
in addition to health insurance and certain educational and recreational
expenses.5 The family court found that an award of $1,000 a month, in

3Father’s adjusted gross income (including interest, dividends, and capital
gains) for the four prior years prior to trial was:
2012 $1,048,582;
2013 $1,493,063;
2014 $1,144,920;
2015, $1,294,799.

4Mother testified that the family went to a Disney property 3-4 times per
year and took 2 Disney Luxury Cruises per year. Mother’s expert testified,
without dispute, that the family spent approximately $36,000 a year on
Disney-related trips.

5The cost of minor child’s school tuition and recreational expenses were not
explored at trial. Father testified that minor child’s health insurance would
cost $1,400 per month. Mother’s affidavit of financial information listed
minor child’s pageant expenses at $16,000 per year.




                                     3
                             KERN v. KERN
                           Decision of the Court

addition to those expenses, was in the best interests of the child. This was
a reduction from the $1,500 in child support set out in the temporary orders.

¶7             The family court found mother’s reasonable monthly
expenses to be $8,300 per month. Given the length of the marriage,
mother’s work history and work prospects, and that she was a stay-at-home
mother during the marriage who now did not have sufficient property to
meet her reasonable needs, the court awarded her spousal maintenance of
$8,300 a month for two years, followed by three additional years of $6,000
maintenance per month.6, 7 Father’s expert testified that mother could
return to full-time retail work and earn $31,000 a year; at the time of trial
she was starting to work as a retail clerk at Tiffany’s.

¶8           The nature of father’s assets, whether sole and separate or
community property, monopolized much of the hearing.8 Father testified
extensively regarding his financial accounts, stock holdings, and the
manner in which he managed those accounts. He also testified as to his real
estate holdings.    Eventually, the family court found all of the
stock/retirement/investment accounts to be father’s sole and separate
property.9 In support of this finding, for example, it found that father was

6The stipulated temporary orders provided for spousal maintenance in the
amount of $10,500 per month.

7 Pursuant to father’s motion for reconsideration of the front-loading of
spousal maintenance and the tax implications, the court modified the
schedule of spousal support. The result was a schedule that provided
mother with almost exactly the same amount of support [$415,200] over the
same five-year period, with multiple step-downs.

8Mother’s separate property consisted primarily of a premarital individual
retirement account (“IRA”), five bank accounts, and approximately
$350,000 in jewelry gifted to her by father. Mother’s accounts, including the
IRA, at the time of service of the petition for dissolution, cumulatively
totaled less than $75,000.

9 Father testified to holding at least twenty-one companies’ stock in his
portfolio. Of those, besides Disney, he was also gifted or inherited stock in
Exxon, AT&T, Boeing, SW Gas, Raytheon, and General Motors, among
others. Prior to his marriage to mother, father purchased, among others,
Verizon, Pepsi Co., Citigroup, and Johnson & Johnson.




                                     4
                              KERN v. KERN
                            Decision of the Court

not an active investor—there were only 22 purchases of stock and 121 sales
of stock to the large Schwab account, #2203—during the seven-year
marriage.10 It found the real estate, other than the marital home, to be
father’s sole and separate property purchased or gifted to him prior to the
marriage. It awarded father nearly $50,000 in bank accounts as his sole and
separate property. A BMO Harris bank account, #7275, valued at $4,522.84
and a US Bank account, #9323, were identified as community property.

¶9            The family court found father had $27,090.05 in community
credit card debt and mother had $3,155.04 in community credit card debt.
It found mother owed father an equalization payment of $11,967.51 toward
the community debt, as well as reimbursement of $13,5000 which was
advanced to mother for moving expenses. The family court also found,
based upon a retroactive downgrade of spousal maintenance, that mother
owed father $10,850, as well as an additional $20,000 borrowed from a home
equity line of credit. The final equalization payment due to father was
$57,615.30.

¶10           Mother requested attorneys’ fees in the amount of $195,440
and costs in the amount of $42,273.60 pursuant to Arizona Revised Statutes
(“A.R.S.”) § 25-324 (2018). The family court awarded her $110,000 in fees
and $30,000 in costs. It noted that mother initially took unreasonable
positions as to child support, spousal maintenance, and legal decision
making. The family court explicitly found that mother did not take
unreasonable positions as to father’s stock holdings.

¶11         A judgment was entered in December 2016. Mother timely
appealed. Father filed a cross-appeal, but ultimately did not pursue it.

                                   ISSUES

¶12           On appeal, mother asserts the family court:

       1. Abused its discretion in determining community property,
       specifically the stock and financial accounts, and committed
       reversible error in allowing father to offer Rueschenburg
       evidence as to the increase in value of the stock;


10At that number, approximately ninety of those sales were of Disney stock
when father needed additional cash. Koons testified that Lawless’ report
indicating 294 transfers “significantly” overstated the activity, due to errors
and due to, on twenty-two occasions, blocks of stock such as Disney being
sold on the same day but counted as multiple transactions.


                                      5
                             KERN v. KERN
                           Decision of the Court

       2. Abused its discretion in dividing the community debt
       equally;

       3. Abused its discretion in not requiring father to buy her out
       of the marital home;

       4. Abused its discretion in awarding her $1,000 a month in
       child support; and

       5. Abused its discretion in the manner it apportioned
       attorneys’ fees.

                               DISCUSSION

              Community Property Division

¶13           In a dissolution, the family court must “assign each spouse's
sole and separate property to such spouse” and divide the community
property and debt equitably. A.R.S. §§ 25–213, -318(A) (2018). We will
uphold the family court’s property division unless the record is “devoid of
competent evidence to support the [court's] decision.” See Platt v. Platt, 17
Ariz. App. 458, 459 (1972). We have reviewed the record and find no abuse
of discretion by the family court. There was competent evidence in the
record to support the family court’s conclusion that the stock portfolio, the
increase in value of the stock portfolio, certain enumerated financial
accounts, the real property other than the marital home, and the 2008 tax
refund were all father’s sole and separate property.

¶14            Initially, we note that when mother speaks of community
property in her appeal, she refers primarily to the stock holdings and
certain financial accounts. The stock portfolio represents the lion’s share of
the total estate.11 The family court determined that the stock holdings and
financial accounts at issue, other than one small BMO Harris account and
one US Bank account, were father’s sole and separate property.

¶15           Mother argues, alternatively, that the entire increase in value
of the stock over the course of the marriage is community property, and
that the increase in value of stocks other than Disney [$7.4 million] or some

11The stock portfolio is primarily in the Schwab account #2203 (ending
value of $44,438,966 as of November 30, 2016) and the Schwab account
#8139 (ending value of $344,686 as of December 31, 2016).




                                      6
                              KERN v. KERN
                            Decision of the Court

portion thereof is community property. 12 Mother asserts father did not
meet his burden of proof by clear and convincing evidence that the increase
in stock value was not community property. She maintains that substantial
justice requires that the $7.4 million dollars, or a portion thereof, be
considered community property subject to division. She also asserts that
bank accounts opened after the marriage should be considered community
property.

¶16            “The profits of separate property are either community or
separate in accordance with whether they are the result of the individual
toil and application of a spouse or the inherent qualities of the [property]
itself.“ Cockrill v. Cockrill, 124 Ariz. 50, 52 (1979). The person seeking to
have the holdings determined to be sole and separate property has the
burden of proof by clear and convincing evidence. Id. Mother asserts,
citing Rueschenberg v. Rueschenberg, 219 Ariz. 249, 254 (App. 2008) (holding
the trial court must equitably apportion the combined total of the profits
and increase in value of the separate business if community efforts caused
a portion of that increase and substantial justice required it), that the family
court here erred in undertaking a debunked “all or nothing” determination
as to the increase in the stock value. We disagree.

¶17           There was no need for an apportionment of the increase in
value of the Disney stock, which comprised 88 percent of father’s portfolio.
The family court found, and there is evidence to support, that the increase
in value of the Disney stock was completely due to the inherent qualities of
the stock portfolio. See Cockrill, 124 Ariz. at 52. That conclusion was
supported even by mother’s own expert(s). Lawless testified that “99
percent” of the total increase in stock value was Disney-related. 13 There
are, therefore, no Disney profits to apportion. See Rueschenberg, 219 Ariz. at
254.

¶18          As to the remainder of the stocks, mother maintains that
father continually and actively managed his stock holdings and that the
community should benefit from his toil. Specifically, she asserts that father

12 There are two components to the increase in the value of the stocks. The
first, Disney, increased $19.8 million dollars. The balance of the increase,
$7.4 million dollars, relates to the other, approximately, 12 percent of
father’s portfolio which mother’s expert opined was due to father’s trading.

13Lawless testified that $ 26.4 million of the $37.3 million in increased value
to the portfolio was due to a rise in Disney stock.



                                       7
                              KERN v. KERN
                            Decision of the Court

went into his “office” every day and monitored the stock market closely.
Any additional profits she argues should be subject to apportionment. The
evidence in the record supports the family court’s determination that
father, rather than being an active manager or “day trader,” primarily
received passive increases in value. Father testified that when he was in the
office, he primarily paid bills and monitored the stock market. His stock
strategy was “spend and hold”—to spend interest and dividends and to
hold the principal. The amount of stocks purchased by father during the
marriage was de minimus – $204,000. And the monies used to purchase
those stocks flowed from his separate property. There was no evidence of
commingling with community accounts. Koons testified, and the family
court accepted, that the marital community had no impact on the increase
in value of father’s stock portfolio.

¶19             This court will not disturb the family court's rulings as to the
admission or exclusion of evidence unless a clear abuse of discretion
appears and prejudice results. Selby v. Savard, 134 Ariz. 222, 227 (1982);
Arizona Rules of Evidence 103(a) (2018) (error in the admission of evidence
is reversible only if a substantial right of the party is involved). We defer
to the family court, as the finder of fact, on determinations of witness
credibility and the weight to give to conflicting evidence. Gutierrez v.
Gutierrez, 193 Ariz. 343, 347, ¶ 13 (App. 1998). The family court did not need
Koons’ testimony or report to come to the conclusion that the stock holdings
were an overriding part of father’s sole and separate property acquired
before marriage. Father’s testimony alone, along with the documentation
in evidence, sufficiently fulfills his burden of proof on the matter. While
the family court heard Koons’ testimony that to the extent a Rueschenberg
claim could even be available for a portfolio of publicly traded marketable
securities, it would be “difficult to understand how the efforts of the marital
community would affect the value of a portfolio of publicly traded
securities.” We need not decide that issue here. There is sufficient evidence
in the record to support the family court’s division of community property,
and the family court is affirmed.

              Community Debt

¶20           The court has the authority and obligation to allocate
community debt. A.R.S. § 25-318(B). Mother next argues the family court
inequitably divided certain community debt. “‘Equitable’ ... is a concept of
fairness dependent upon the facts of particular cases.” Toth v. Toth, 190 Ariz.
218, 221 (1997). “In apportioning community property between the parties
at dissolution, the superior court has broad discretion to achieve an
equitable division [.]” Boncoskey v. Boncoskey, 216 Ariz. 448, 451, ¶ 13 (App.


                                       8
                              KERN v. KERN
                            Decision of the Court

2007). Mother argues the distribution was inequitable because father got
all the increase in asset value and only half the debt. Father asserts that
mother asked the court to divide the debt 50:50. Father is correct. For that
reason, the family court is affirmed.

              Disposition of the Home

¶21            The family court ordered the marital home listed for sale and
net proceeds split between mother and father. Mother, briefly, on appeal
argues the family court abused its discretion in allowing father to change
his position on the disposition of the house and, because she has less
resources, in failing to order father to pay out her share immediately.
Specifically, mother asserts father previously indicated he would buy out
her share for $796,054. While that may have been his earlier position, within
his pretrial statement and at trial father indicated that the property should
be sold and net profits divided as community property. Father testified the
home was currently “underwater,” and that if he paid out mother’s interest
in the home now, he would lose an additional $200,000. We do not find the
family court abused its discretion in ordering the property be sold and, with
sale of the property, the net profits divided.

              Child Support

¶22           Mother appeals from the award of child support. The family
court awarded child support in an upward deviation to the amount of
$1,000 a month, from the $538.29 indicated by the Child Support Guidelines
and Worksheet. Mother and father have equal parenting time. Mother
asserts $7,431 is the appropriate amount of support. She complains that to
award otherwise puts father in the position of providing all the vacations
and all the entertainment, leaving her in a position to only cover necessities.

¶23           Generally, we review a child support award for an abuse of
discretion. Engel v. Landman, 221 Ariz. 504, 510 (App. 2009). We will accept
the family court's findings of fact unless they are clearly erroneous, but will
draw our own legal conclusions from facts found or implied in the
judgment. Id. Viewing the evidence in the light most favorable to
sustaining the family court's findings, we must determine whether the
record reasonably supports the findings. Gutierrez, 193 Ariz. at 346.
Finding the family court abused its discretion, we reverse the award of
$1,000 a month and remand for further proceedings consistent with this
decision.

¶24           “In a proceeding for dissolution of marriage . . . the court may
order either or both parents owing a duty of support to a child, born to or


                                      9
                             KERN v. KERN
                           Decision of the Court

adopted by the parents, to pay an amount reasonable and necessary for
support of the child.” A.R.S. § 25-320(A) (2018). In determining support,
the court must consider

      all relevant factors, considered together and weighed in
      conjunction with each other, including:

      1. The financial resources and needs of the child.

      2. The financial resources and needs of the custodial parent.

      3. The standard of living the child would have enjoyed if the child
      lived in an intact home with both parents to the extent it is
      economically feasible considering the resources of each
      parent and each parent's need to maintain a home and to
      provide support for the child when the child is with that
      parent.

      4. The physical and emotional condition of the child, and the
      child's educational needs.

      5. The financial resources and needs of the noncustodial
      parent.

      6. The medical support plan for the child. The plan should
      include the child's medical support needs, the availability of
      medical insurance or services provided by the Arizona health
      care cost containment system and whether a cash medical
      support order is necessary.

      7. Excessive or abnormal expenditures, destruction,
      concealment or fraudulent disposition of community, joint
      tenancy and other property held in common.

      8. The duration of parenting time and related expenses.
      A.R.S. § 25-320(D) (emphasis added).

¶25           The Guidelines contemplate that some parents will have
greater than average means.

      If the combined adjusted gross income of the parties is greater
      than $20,000 per month, the amount set forth for combined
      adjusted gross income of $20,000 shall be the presumptive
      Basic Child Support Obligation. The party seeking a sum
      greater than this presumptive amount shall bear the burden


                                      10
                              KERN v. KERN
                            Decision of the Court

       of proof to establish that a higher amount is in the best
       interests of the children, taking into account such factors as
       the standard of living the children would have enjoyed if the
       parents and children were living together, the needs of the
       children in excess of the presumptive amount, consideration
       of any significant disparity in the respective percentages of
       gross income for each party and any other factors which, on a
       case by case basis, demonstrate that the increased amount is
       appropriate.

A.R.S. § 25-320 app. § 8 (2018).

Gross income includes: “income from any source, and may include, but is
not limited to, income from salaries, wages, commissions, bonuses,
dividends, severance pay, pensions, interest, trust income, annuities,
capital gains . . ..” Guidelines § 5(A). Here the trial court did not appear to
have taken into account father’s accumulated interest or his substantial
capital gains of $484,669 in 2015. Rather, it appears it focused solely on the
amount of dividends. Taking capital gains and interest into account would
put father’s monthly income in excess of $100,000 a month.

¶26           One of the purposes of the Guidelines is: “[t]o establish a
standard of support for children consistent with the reasonable needs of
children and the ability of parents to pay.” Guidelines § 1(A)(1). A premise
of the Guidelines is that “The child support obligation has priority over all
other financial obligations.” Guidelines § 2(B). Father’s income is routinely
over $1 million dollars annually.14 There is no concern that father will be
unable to cover his own necessities. See A.R.S. § 25-320(A)(2).

¶27           Here it was undisputed that the family unit spent over $50,000
a month to maintain their lifestyle.15 They had an “exceptionally high
standard of living.” This family unit travelled extensively; for example,
they customarily took a Christmas Disney cruise costing $18,000. They
typically spent $200-300 each week on the minor child during trips to Dave
& Busters, an arcade. Because this is not a family who was living beyond

14The family court presumed, pursuant to A.R.S. § 25-320(N), that mother
could work, but made no such finding for father.

15 The family court used $52,100 from the Child Support Worksheet,
although father admitted during trial that his income routinely exceeded $1
million dollars annually.



                                      11
                              KERN v. KERN
                            Decision of the Court

its means, those expenditures are relevant under A.R.S. § 25-320(A)(3) to
determine the standard of living the child would have enjoyed in an intact
home.

¶28            The Arizona case most closely on point factually to this matter
is Nash v. Nash, 232 Ariz. 473 (App. 2013). In that matter, father, a former
professional basketball player, divorced his wife of five-years; the two had
three children in common. Id. at 475, ¶ 2. Mother sought child support in
the amount of $22,500 a month. Id. at 478, ¶ 17. Although this court did not
ultimately determine if mother’s request was reasonable under the facts, we
did find that an upward deviation was appropriate and that such deviation
should take into account the lifestyle the child is accustomed to. See id. at
479-81, ¶¶ 20, 22-28; see also A.R.S. § 25-320(A)(3).

¶29           We said, citing to similar cases in other jurisdictions, that

       As other state courts have concluded, in such a situation, the
       court must look beyond the “basic necessities of survival”
       because children are entitled to share reasonably in their
       parents' economic good fortune. See Miller v. Schou, 616 So. 2d
436, 438–39 (Fla.1993) [stating children of multimillionaires,
       however, need not ride to school in a Rolls Royce]; accord
       Hansel v. Hansel, 802 So. 2d 875, 882–83 (La.App.2001) [where
       father’s income exceeded $1 million dollars, the court upheld
       child support in the amount of $11,800/monthly] (correct
       standard is pre-divorce standard, not “basic needs”); Isaacson
       v. Isaacson, [] 792 A.2d 525, 537, 539 (N.J.Super.A.D.2002)
       [father’s earnings exceeded $500,000 a year resulting in an
       award of $1750 per child] (beyond bare necessities, a wealthy
       parent must “share with the children the benefit of his
       financial achievement,” including reasonable but “non-
       essential items” such as “tutoring, summer camps, sports
       clinics, music or art lessons, vacations [and] study abroad”)
       (quotation omitted); Montgomery v. Montgomery, 481 N.W.2d
234, 236 (N.D.1992) [child support in the amount of
       $3500/monthly affirmed where father makes in excess of
       $14,000/month] (“needs of a child in a family with substantial
       income are more expansive because of the standard of living
       the family has enjoyed”) (quotation omitted); Branch v.
       Jackson, []629 A.2d 170, 171 (1993) [father, a major league
       baseball player, nets $75,000 monthly, $2000 in child support
       and $3000 to deposit in trust monthly for the child
       appropriate] (“reasonable needs of a child whose parent or


                                      12
                               KERN v. KERN
                             Decision of the Court

       parents are wealthy may well include items which would be
       considered frivolous to parents who are less well off”); Harris
       v. Harris, 168 Vt. 13, 714 A.2d 626, 633 (1998) [rejected
       physician father’s claim that spending 21 percent of his gross
       income on support for two children was inequitable] (needs
       of affluent children grow along with their parents' good
       fortune).

Nash, 232 Ariz. at 481, ¶ 26.

¶30             This court clarified that the child support need not match
historical spending patterns, dollar-for-dollar. See In re Patterson, 920 P.2d
450, 455 (Kan. Ct. App. 1996) (“no child, no matter how wealthy the parents,
needs to be provided more than three ponies”). While a child’s share in the
good fortune of his or her parents need not precisely match pre-dissolution
lifestyle, it should be “consistent with an appropriate lifestyle.” Nash, 232
Ariz. at 480, ¶ 27, citing Miller v. Schou, 616 So. 2d 436, 439 (Fla. 1993); see also
Isaacson v. Isaacson, 792 A.2d 525, 539 (N.J. Super. Ct. App. Div. 2002)
(supporting parent has the “right to participate in the development of an
appropriate value system for a child” by limiting expenses to those that are
reasonable). Indeed,

       [i]n determining child support, the superior court must
       consider the reasonable needs of the children in light of the
       parents' resources. In determining whether an upward
       deviation in child support is appropriate in a case such as this,
       the court must give considerable regard to the reasonable
       benefits, beyond their “basic needs,” accorded to the children
       during the marriage. See Guidelines, Background (“The total
       child support amount approximates the amount that would
       have been spent on the children if the parents and children
       were living together.”).

Nash, 232 Ariz. at 479, ¶ 23. That includes

       Expenses associated with international travel and households
       such as those of these parties usually are not relevant to the
       child-support needs of children in less affluent households.
       But in deciding child support after the dissolution of
       marriages such as this one, involving significant wealth, the
       superior court must consider the expense of allowing children
       who have enjoyed such benefits to continue to receive them .
       ...



                                        13
                              KERN v. KERN
                            Decision of the Court

Id. at 480, ¶ 25.

¶31           Father has a statutory duty to pay child support in an amount
that is reasonable and necessary. A.R.S. § 25-320. The family court here
awarded child support in an amount that constituted less than 2 percent of
the family’s routine monthly expenditures.16 Putting the annual $12,000 of
child support in perspective, that amount is less than half of what father
receives in interest alone annually. Given that support of the minor child
is of paramount importance, we hold that, in a family with significant
wealth, an award of child support of less than 2 percent of the total typical
monthly expenditures is an abuse of discretion.

¶32            Therefore, not only do we find that the family court erred in
its calculation of father’s income, we find that, given father’s resources, the
upward deviation the court suggested was an abuse of discretion. We
reverse the family court’s award of child support and remand for further
proceedings consistent with this decision.

               Attorneys’ Fees Below

¶33           Below, mother requested $195,440 in attorneys’ fees and
$42,273.60 in costs pursuant to A.R.S. § 25-324. The family court awarded
her $110,000 in fees and $30,000 in costs. It noted that mother initially took
unreasonable positions as to child support, legal decision-making, and
spousal maintenance.

¶34            We review a decision regarding the awarding of fees under
an abuse of discretion standard. City of Cottonwood v. James L. Fann
Contracting, Inc., 179 Ariz. 185, 195 (App. 1994). However, because we have
reversed the family court’s award of child support for recalculation, the
awarding of child support being one of the stated bases for the reduction,
we remand this issue to the family court for further determination.

               Attorneys’ Fees on Appeal

¶35           Mother requests fees pursuant to A.R.S. § 25-324. Section 25-
324 requires us to examine both the financial resources and the
reasonableness of the positions of each party. After doing so, we find that
the parties should bear their own fees and costs on appeal.


16This amount excludes the minor child’s private school tuition, pageant
expenses, and other activities father agreed to pay.



                                      14
                             KERN v. KERN
                           Decision of the Court

                              CONCLUSION

¶36             For the above reasons, we affirm the family court’s judgment
as to the division of community and separate property and community
debt. We reverse in part and remand as to the child support determination
and award of attorneys’ fees below for reconsideration, and/or proceedings
if necessary, consistent with this opinion.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       15